Case 8:18-cv-02608-SDM-AAS Document 252 Filed 01/24/20 Page 1 of 5 PageID 6575




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 HEALTHPLAN SERVICES, INC.,

       Plaintiff,
 v.                                                Case No. 8:18-cv-2608-T-23AAS

 RAKESH DIXIT, et al.,

       Defendants.
 _________________________________________/

                                       ORDER

       On Friday January 24, 2020, the court addressed HealthPlan’s amended

 motion to compel compliance with this court’s order at Docket 233, for sanctions, a

 finding of contempt and for specific attorney’s fees, and renewed motion. (Doc. 248).

 For the reasons stated at the hearing, the following is ORDERED:

       1.     HealthPlan’s motion to compel compliance with court order is

              GRANTED.

       2.     Mr. Rakesh Dixit must search for any back-up hard drives of Ms. Feron

              Kutsomarkos’s laptop within his possession.

       3.     Mr. Rakesh Dixit must deliver all back-up hard drives in his possession

              to Brinks, Gilson & Lione, PC, 401 East Jackson Street, Suite 3500,

              Tampa, Florida 33602 (“HealthPlan’s law firm”) by Tuesday January

              28, 2020 by 12 p.m.

       4.     Mr. Rakesh Dixit must not access these hard drive(s), including the data


                                          1
Case 8:18-cv-02608-SDM-AAS Document 252 Filed 01/24/20 Page 2 of 5 PageID 6576




             on the hard drive(s), under any circumstances.

       5.    When Mr. Rakesh Dixit delivers the hard drive(s) to HealthPlan’s law

             firm, he must also provide all passwords to those hard drive(s) in a

             sealed envelope marked “CONFIDENTIAL PASSWORD.”

       6.    A staff member of HealthPlan’s law firm1 is to pack up the hard drive(s)

             and the sealed password envelope and ship them, via a trackable

             delivery method, to EPIQ headquarters in Phoenix, Arizona.           Mr.

             Rakesh Dixit is permitted to observe the staff member pack and seal the

             box for shipping.

       7.    No one at HealthPlan’s law firm is to access the hard drive(s), including

             the data on the hard drive(s), or open the sealed password envelope.

       8.    Once EPIQ receives the package, they can access the hard drive(s) to

             change or remove any passwords, but no password should remain the

             same password used by Mr. Rakesh Dixit and the password paper must

             be destroyed after EPIQ successfully accesses the hard drive(s).

       9.    No later than 12 p.m. on Wednesday, January 29, 2020, Mr. Rakesh

             Dixit must file a sworn declaration. The sworn declaration must contain

             the following information:

             a.    A description of how he thoroughly looked for every hard drive



 1This person at HealthPlan cannot be any attorney associated with case but rather
 a staff member of Brinks, Gilson & Lione, PC.
                                          2
Case 8:18-cv-02608-SDM-AAS Document 252 Filed 01/24/20 Page 3 of 5 PageID 6577




                   containing a back-up of Ms. Kutsomarkos’s laptop and how many

                   he located.

             b.    The number and a description (brand and color) of the hard

                   drive(s) given to HealthPlan’s law firm.

             c.    The time of delivery at HealthPlan’s law firm and to whom the

                   hard drive(s) were delivered.

             d.    His compliance with providing any passwords in a sealed

                   envelope.

             e.    Whether he observed the staff member of HealthPlan’s law firm

                   package the hard drive(s) and password envelope for shipment.

             f.    An affirmation he did not access the hard drive(s) or any data on

                   the hard drive(s) between the Friday January 24th hearing and

                   when he delivered the hard drive(s) to HealthPlan’s law firm.

       10.   No later than 12 p.m. on Wednesday, January 29, 2020, HealthPlan

             must file a Notice of Compliance stating:

             a.    No one at HealthPlan’s law firm accessed the hard drive(s), any

                   data on the hard drive(s), or the sealed password envelope.

             b.    The date and time the package enclosing the hard drive(s) and

                   password were sent to EPIQ in Arizona.

             c.    HealthPlan’s counsel advised EPIQ to treat the password

                   envelope in accord with this Order.

                                         3
Case 8:18-cv-02608-SDM-AAS Document 252 Filed 01/24/20 Page 4 of 5 PageID 6578




       11.   Previously, HealthPlan moved to have the Dixit defendants turn over

             the ordered hard drives and laptop. (Doc. 218). The court granted the

             motion and awarded HealthPlan reasonable attorney’s fees incurred for

             the meet and confers with the Dixit defendants on this issue and filing

             its motion. (Doc. 233). HealthPlan calculated $5,800.00 will reimburse

             its reasonable attorney’s fees. HealthPlan’s motion for $5,800.00 (Doc.

             248) is GRANTED. HealthPlan is awarded reasonable attorney’s fees

             of $5,800.00 to be paid by the February 25, 2020 hearing.

       12.   HealthPlan also moves for attorney’s fees and costs incurred preparing

             the current motion. HealthPlan’s motion for fees and costs incurred

             preparing the current motion is GRANTED. HealthPlan is entitled to

             its reasonable attorney’s fees and costs. Awarded costs include the

             reasonable charges of EPIQ and expert Russell Brown billed from

             December 23, 2019 through January 24, 2020.

             a.    HealthPlan’s motion specifying the amount of requested

                   reasonable attorney’s fees and costs must be filed with support

                   from affidavits and invoices by Monday, February 3rd.

             b.    If the Dixit defendants wish to object to the amount HealthPlan

                   requests, their response is due by Monday, February 10th.




                                         4
Case 8:18-cv-02608-SDM-AAS Document 252 Filed 01/24/20 Page 5 of 5 PageID 6579




       13.   HealthPlan’s requests for additional sanctions of a daily monetary

             sanction, finding the Dixit defendants in contempt of court orders, and

             default judgment continue to be TAKEN UNDER ADVISEMENT

             pending EPIQ’s access and review of the additional hard drive(s).

       ORDERED in Tampa, Florida, on January 24, 2020.




                                         5
